Citation Nr: 0912455	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease, right hip, currently evaluated as 20 percent.
 
2.  Entitlement to an increased evaluation for right leg 
parasthesias due to right lateral femoral cutaneous 
neuropathy/sensory neuropathy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 
1974, from November 1975 to May 1978, and from March 2003 to 
May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which, in part, granted entitlement 
for service connection for degenerative joint disease, right 
hip, and assigned a 10 percent evaluation; and, granted 
entitlement for service connection for right leg parasthesias 
due to right lateral femoral cutaneous neuropathy/sensory 
neuropathy, and assigned a noncompensable evaluation.  The 
effective date assigned for both awards was May 26, 2003. 

The Veteran appealed these initial decisions.  By rating 
action in September 2005, the noncompensable evaluation for 
right leg parasthesias was increased to 10 percent effective 
May 26, 2003. By rating action in November 2007, the 10 
percent evaluation for degenerative joint disease, right hip 
was increased to 20 percent effective July 27, 2007. 

The Veteran presented testimony a personal hearing in July 
2005. The transcript has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the AMC. VA will notify 
the appellant if further action is required.



REMAND

Under 38 U.S.C. A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b). Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In May 2007 the Board received a signed typed statement from 
the Veteran referencing:

USDVA Letter, Subject: Supplemental 
Statement of the Case (SSOC), dated April 
12, 2007.   

The Veteran then notes that:

This constitutes my formal withdrawal of 
my appeal, dated January 10, 2005.

The Board notes that the referenced Supplemental Statement of 
the Case dated April 12, 2007, in part, refers to the issues 
of entitlement to an increased evaluation for degenerative 
joint disease, right hip; and, an increased evaluation for 
right leg parasthesias, which are currently before the Board 
on appeal.

The appeal, dated January 10, 2005 referenced in his formal 
withdrawal, refers to the evaluation assigned his service 
connected pseudofolliculitis barbae which was not then 
service connected.  Service connection for pseudofolliculitis 
barbae was not granted until a March 2007 rating decision.

In light of the fact that the January 2005 appeal addressed 
the rating for a disability then not service connected, and 
in light of the fact that the April 2007 supplemental 
statement of the case did not address pseudofolliculitis 
barbae, it is unclear whether the Veteran wishes to pursue 
the issues of entitlement to increased evaluations for 
degenerative joint disease, right hip; and, for right leg 
parasthesias.

Inasmuch as the Veteran's intent is not clear at this time, 
the Board may be without jurisdiction to review the appeal on 
these issues.  Accordingly, the case is REMANDED for the 
following action:

The RO should request the Veteran to 
clarify his May 2007 statement in 
writing.  If he wishes to withdraw his 
appeal as to the issues of entitlement to 
an increased evaluations for degenerative 
joint disease, right hip; and, for right 
leg parasthesias, he should so state with 
specificity.  If he wishes to pursue his 
appeal, he should also so state. 
Thereafter, if the Veteran wishes to 
pursue his appeal, the appeal should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

